Case 7:17-cr-00588 Document 1 Filed in TXSD on 11/29/18 Page 1 of 4

AO 91 (Rev. ll/l l) Criminal Complaint

 

UNITED STATES DISTRICT COURT

for the

Southern District of Texas SEALED

 

 

 

United States of America )
v- ) . , . -

Sergio A|ejandro Ga||egos § Case NO' q ' \3 W"d 2’“ 31
) .
)
) .

Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
n On or about the date(s) of 24 Apri| 2017 in the county of Hida|QO l in the
Southern District of Texas , the defendant(s) violated: `
Coa'e Section Ojj”ense Descrz`ption
21 USC 846 ' \ Conspiracy to possess with the intent to distribute more than 500 grams of
cocaine ' _

This criminal complaint is based on these facts:

See Attachment_A.

d Continued on the attached sheet. ~ . >\ '
t Wamam§~q:§n:
Jorda .Gu|a, FB| Spe ` |Agent

 

Printed name and title

Sworn to before me and signed in my presence

 

 

Date: /é £2? é’§ "` f-' 2 z,,y,é_ '
y Judge ’s signature _

City and State; McAllen, Texas l Hon. Juan F. A|anis, U.S. Magistrate-Judge

Printed name and title

ease 7:17-cr-00538 Documem 1 Filed in TXSD on 11/29/18 Page '2 of 4 `

l Attachment A"
I, Jordan D. Gula, being duly swom, state as follows:
1. d I, Jordan D. Gula, am a Special Agent (SA) with the Federal Bureau of mvestigation
(FBI) in McAllen, Texas, and have been so employed since January 2016. I am currently assigned
to the Rio Grande Valley Violent Crime Task Force in McAllen, TeXas. The facts in this affidavit
come from my personal observations, my training and experience, and information obtainedl;from
other FBI agents and/or law enforcement officers in Hidal go County and Witnesses, all of whom I
believe to be truthful and reliable. This affidavit is intended to show merely that there is sufficient
probable cause for the requested warrant and does not set forth all of my knowledge about this
matter. ` j
2. II am an investigative or law enforcement officer of the United States within the
meaning of Section. 2510(7) of Title '18, United States Code, in_ that I am empowered by law to
i

conduct investigations of and to make arrests for federal felony offenses.

3. Based on my training and experience, _I believe there is probable cause that
.SERGIO ALEJANDRO TOVAR also known as “Tovy” (hereafter TOVAR), committed
violations of and Title 21 United States Code- S‘ection 846 (Conspiracy to Possess with lntent-to
Distribute a Controlled Substance) when he conspired to engage in a home invasion style robbery
to steal multiple kilograms of cocaine from a residence in San Juan, Te)tas on April 24, 2:017
(hereinafter “the San Juan residence”). 1

4. Cooperating Defendant 1 (hereinafter “CDl”), Cooperating Defendant ' 2
(hereinafter “CD2”), and Cooperating Defendant 3 (hereinafter “CD3”), stated TOVAR conspired
with others during the San Juan home invasion by agreeing to and actually conducting vehicle

surveillance on behalf of other co-conspirators conducting the home invasion to steal kilograms of

cocaine. CDl and CD§ have also stated that TOVAR was on a multi~party call utilized by multiple

Case 7:17-cr-00588 Document 1 Filed in TXSD on 11_/29/18 Page 3 of 4

co-conspirators during the home invasion in order to provide real~time information regarding law
` enforcement and the coordination of the home invasion.' `

5 . Following the home invasion robbery, CDl and QD3 stated they went to a residence
and observed multiple bricks of cocaine which was taken during the course of the criminal event.

CD3 stated he was told co-conspirators obtained a backpack containing multiple kilograms of

i

l

` ' cocaine from underneath a bed at the San Juan residence. . ‘

6. Cooperating Defendant 4 (“CD4”) and Cooperating Defendant (“CDS”) have also
admitted to their involvement in the home invasion. CDl, CD2, CD3, CD4 and CD5 all admitted f
that multiple kilograms of cocaine were taken from the residence. CD2 and CD5 admitted to

entering the San Juan residence and with other co~conspirators and described two minor children,_
including one with disabilities, who were present during the home invasion. CD2 and CD5
admitted that one of the minor children was assaulted and threatened by the firearms in the co-
conspirators possession While co-conspirators stole the kilograms of cocaine in the residence.

7. This information is known to CDl, CD2, CD3, CD4, and CD5 because they have
admitted to being participants and co-conspirators in the home invasion. Each of the cooperating
defendants stated that the co-conspirators, including TOVAR, agreed to conduct the home invasion
to steal kilograms of cocaine concealed in the San Juan residence CDl, CD2, CD3, land
Cooperating Defendant 6 (“CD6”) have all stated that TOVAR also went by the nickname “Toyy.”

8. During the course of the investigation,_Agents observed that in two cellular phones
belonging to Cooperating Defendant 7 (“CD7”) and Cooperating Defendant (“CDS”) contacts
saved as f‘Tovy” and “Tv” corresponding to a specific telephone number (hereinafter referred to

as the “Tovar Number”). CD7 also admitted to being involved in the home invasion at the San

Juan residence as well as other home invasions and carjackings with some of the individuals

Case 7:17-cr-00588 Document 1 Filed in TXSD on 11/29/18 Page 4 of 4

referenced in paragraph -7. CDS admitted to being involved i-n other home invasions and
i

can ackings'with some of the individuals referenced in paragraph 7. ' l

9. Agents have obtained tower records from the towers providing service to the
' i

address of the San Juan home invasion. During a review of the records, agents identified that-the
. . l

Tovar Number accessed one of the telephone network towers which provides service to the address -

of the San' Juan home invasion at or near the time of the home invasion, thereby indicating the
` i

presence of the telephone associated to the Tovar Number at or near the location of the home

invasion.
10. Your affiant believes the statements made by CDl, CD2, CD3, CD4, CD5, CD6,'
and CD7 are truthful and reliable as these statements have been corroborated by law enforcement

reporting, toll analysis, and debriefings of multiple other co-conspirators. CD 1', CD2, CD3, CD5,

CD6, CD7, and CD8 have also detailed their involvement in other home invasion and can acking
' l

events designed to steal controlled substance that were corroborated by law enforcement reporting
l
l

